DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on December 14, 2020 has been acknowledged. 
Claims 1, 11 and 16 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the Specification Objection, and 35 U.S.C. 112, (b), rejections set forth in the previous office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 – 8, and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dousse et al. (Hereinafter Dousse) (US 2017/0059328) and in further view Wang et al. (Hereinafter Wang) (US 2016/0282129) and in further view of Ren (US 2016/0146616).

As per claims 1, 11 and 16, Dousse discloses a computer implemented method of navigation (abstract) comprising: 
building a virtual map database of maps for structures that block GPS signals, wherein the virtual maps are created from speed and direction measurements taken from motion sensors of the mobile devices of users of a geographic information system (GIS) map server (See at least Paragraph 3  - 5; via GPS signal is lost or weak due to GPS can’t penetrate the inside of building well. Paragraph 33 and 96 further discloses the virtual coursed map is generated by users’ inputs using sensor data. Paragraph 45 further teaches sensor data include gyroscope, odometer and barometer which teaches speed and direction measurement of motion sensors); 
starting a navigation session by a user employing a navigation application that employs the GIS map server, wherein the GIS map server includes GIS map data, and virtual map data 
setting a start location using the GIS map data to provide the initial start location (See at least Paragraph 33 – 40, 66, 84 and 106; providing navigation using GIS data map data after vehicle enter garage); and 
providing directions from the start location using a virtual map data from the virtual map database (See at least Paragraph 33 – 40, 66 and 106; providing navigation using GIS data map data after vehicle enter garage).  
Dousse, however, does not explicitly discloses elements of:
setting a start location using the GIS map data to provide the initial start location; and 
providing directions to the start location using a virtual map data from the virtual map database.  
 Wang teaches elements of:
setting a start location using the GIS map data to provide the initial start location (See at least paragraph 32 – 33; via setting a start and destination point and GIS map server is accessed for route information); and 
providing directions from the start location using a virtual map data from the virtual map database (See at least paragraph 33 – 36; using crowdsourcing information and mobile’s sensor data to determine and provide route from the starting location to destination location. The Examiner construes that crowdsourced map data and crowdsourcing map server/database is equivalent of virtual map and virtual map database).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include setting a start location using the GIS map data to provide the initial start location; and providing directions from the start location using a virtual map data from the virtual map database as taught by Wang in the system of Dousse, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Both Dousse and Wang teach all the elements of the claimed invention but does not explicitly teach elements of:
sensing strength of GPS signal; and
switching between the virtual map database when the GPS signal is low and the GIS map data when the GPS signal is high to provide directions for said navigation.
Ren teaches element of 
sensing strength of GPS signal (See at least paragraph 60); and
switching between the virtual map database when the GPS signal is low and the GIS map data when the GPS signal is high to provide directions for said navigation (See at least paragraph 60).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include sensing strength of GPS signal and switching between the virtual map database when the GPS signal is low and the GIS map data when the GPS signal is high to provide directions for said navigation as taught by Ren in the system of Dousse and Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, Dousse, Wang and Ren disclose element of: wherein said virtual map database is populated by virtual maps created by multiple identity users (Dousse, See at least paragraph 96).  

As per claim 6, Dousse, Wang and Ren disclose element of: wherein said starting said navigation session comprises calling for a GPS signal using a mobile device (Wang, see at least paragraph 37 – 38 and Figure 3).  

As per claim 7, Dousse, Wang and Ren disclose element of: wherein the mobile device does not receive a GPS signal in response to said call for a GPS signal (Dousse, see at least figure 4).  

As per claim 8, Dousse, Wang and Ren disclose element of: wherein setting the start location using the GIS map data to provide the initial start location comprises setting the start location closest to the last known GPS coordinate (Dousse, See at least Paragraph 33 – 40, 66 and 106; providing navigation using GIS data map data after vehicle enter garage).  

As per claim 12, Dousse, Wang and Ren disclose element of: wherein the system includes a mobile device for running the navigation application (Dousse, see at least paragraph 66).

As per claim 13, Dousse, Wang and Ren disclose element of: wherein the mobile device includes a display for displaying the travel directions to the start location for the navigation session (Wang, see at least paragraph 32 – 33).  

As per claim 14, Dousse, Wang and Ren disclose element of: wherein the map data from the virtual map database is a virtual pathway overlaid upon a GIS map to provide travel directions to the start location that are displayed on the display (Wang, see at least abstract and paragraph 63 and 96).

As per claim 15, Dousse, Wang and Ren disclose element of: wherein the virtual maps are created from speed and direction measurements taken from motion sensors of the mobile devices (Dousse, See at least Paragraph 45).

Claims 2 – 3, 5, 9 – 10, 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dousse, Wang and Ren as applied to claims 1, 11 and 16 above, and further in view of Shuman et al. (Hereinafter Shuman) (US 2018/0352376).

As per claims 2 and 17, Dousse, Wang and Ren discloses wherein building the virtual map comprises measuring a passageway using the motion sensor of the mobile devices of the users (Dousse, See at least abstract), but do not explicitly teaches elements of the structures that block GPS being below ground.  
Sharman discloses element of structures that block GPS being below ground (See at least paragraph 19 – 20)
Dousse, Wang, Ren and Shuman teach endeavored arts of collecting data using sensors of mobile devices and using the crowdsourced map data to create map for navigation and navigating vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include structures that block GPS being below ground as taught by Shuman in the system of Dousse, Wang and Ren, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3 and 18, Dousse, Wang, Ren and Shuman disclose element of: wherein the motion sensor of the mobile device was a gyroscope (Dousse, See at least paragraph 45).  

As per claim 5 and 20, Dousse, Wang, Ren and Shuman disclose element of: wherein the below ground structure is a parking garage (Sharman, see at least paragraph 19 – 20).

As per claim 9, Dousse, Wang, Ren and Shuman disclose element of: wherein the virtual map data is provided for an underground parking garage adjacent to the last known GPS coordinate provided for the initial start location (Dousse, see at least Paragraph 33 – 40, 66 and 106; providing navigation using GIS data map data after vehicle enter garage. In addition, Shuman, see at least paragraph 19 – 20).  

As per claim 10, Dousse, Wang, Ren and Shuman disclose element of: wherein providing directions to the start location using a virtual map data from the virtual map database (Wang, see at least paragraph 33 – 36).  

As per claim 19, Dousse, Wang, Ren and Shuman disclose element of: wherein said virtual map database is populated by virtual maps created by multiple identity users (Dousse, See at least paragraph 96).  

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662